Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 137-155 is pending.
	Applicants response filed 4/29/2022 has been received and entered in the application.
 	
	
Action Summary
Claims 137-140 and 144-146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Management of this Symptom, Aug 2019, abstract only) both are of record is maintained.
Claims 140-143, 151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) as applied to claims 117, 137-140 and 144-146 above and in view of Jaiswal (Riluzole and edaravone: A tale of two amyotroohic lateral sclerosis drugs, Aug 2018, abstract only) all are of record is maintained.
Claims 147-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) as applied to claims 117, 137-140 and 144-146 above and in view of Neurology (Taurursodiol-Phenylbutryate Investigational Treatment for Amyotrophic Lateral Sclerosis Targets Neurodegeneration, 10/30/19, abstract only) all are of record is maintained.
Claims 153-154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) both are of record as applied to claims 117, 137-140 and 144-146 above and in view of Weiss (A randomized trial of mexiletine in ALS, Neurology® 2016;86:1474–1481) is maintained.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16-17, 19 of U.S. Patent No. 10, 857,162 is maintained.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,872,865 is maintained.
Additionally, new nonstatutory double patenting are made below.  Therefore, this is a non-final rejection.

Response to Arguments
	Regarding the typographical error of prednsone or prednisone, which should have been phenylbutyrate.  The examiner would like to thank the applicants for the corrections and understanding of what the examiner meant to type phenylbutyrate.

	Applicants argue several times and varying ways that Cohen does not teach nor disclose the treatment of constipation and at least one other symptom of ALS with the administration of about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate.  This argument has been fully considered but has not been found persuasive.  While Cohen doesn’t specifically disclose the treatment of constipation; Cohen does teach the treatment of ALS.  However, Cohen teaches the administration of a fixed-dose combination of 3g sodium phenylbutyrate (PB) and 1g tauroursodeoxycholic acid (TUDCA) (Figure 1), for the treatment of amyotrophic lateral sclerosis (ALS).  And ALS teaches One issue from the early stage of ALS and throughout its progression can be constipation. In individuals with ALS, constipation becomes a regular issue from the early stages of the disease and is likely to get worse as it progresses.  It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate to treat ALS would also treat symptoms associated with ALS, such as constipation because the administration of about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate (same compounds) to treat ALS (same patient population) with a reasonable expectation of success.

	Applicants again asserts that the claimed method exhibited surprising and unexpected results as evidence by example 5, which shows the clinical outcome of the treatment with TURSO and sodium phenylbutyrate for the treatment of ALS.  In example 5, demonstrates that the combination of TURSO and sodium phenylbutyrate (e.g. AMX0035) treats ALS and the symptoms are assessed for determination that ALS was not progressing.  Example 5 does not disclose that constipation was evaluated or reduced.  There are no comparison data to demonstrated unexpected results in the instantly claimed method of preventing or reducing constipation in a human subject.  All the data is demonstrating that AMX0035 (which by the instant specification is sodium phenylbutyrate/taurusodiol, example 5) treats ALS.  Therefore, applicants has not demonstrated surprising and unexpected result in the instantly claimed method of preventing or reducing constipation in a human subject.

	Applicants recite several Federal Circuit cases in order to somehow establish that the obvious rejection is invalid.  However, the analysis of these Federal Circuit cases do not have the same fact pattern as the claims which is rejected under obviousness.  And that nothing in Cohon doesn’t disclose constipation and ALS does not disclose about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate.  This argument has been fully considered but has not been found persuasive.  As recited above, It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate to treat ALS would also treat symptoms associated with ALS, such as constipation because the administration of about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate (same compounds) to treat ALS (same patient population) with a reasonable expectation of success.
	Applicants argue that there’s nothing in Neurology discussing the administration of TURSO and sodium phenylbutyrate for reducing constipation.  This argument has been fully considered but has not been found persuasive.  As recited above; It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate to treat ALS would also treat symptoms associated with ALS, such as constipation because the administration of about 1 gram of taurusodiol once a day and about 3 grams of sodium phenylbutyrate (same compounds) to treat ALS (same patient population) with a reasonable expectation of success.   It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO-PBA by any route of administration.  One would have been motivated to administer TURSO-PBA because it is known to be in powder form with orally and can also be administered via a gastrointestinal tube as disclosed by both Cohen and Neurology.  Varying routes of administration is well within the skill set of one of ordinary skills in the art, for example employing an injectable bolus administration of TURSO-PBA with a reasonable expectation of success absence evidence to the contrary.

	The examiner would like to thank the applicants for the correction of the U.S. Patent 10, 857,163 in the obvious double patent rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 137-140, 144-146 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Management of this Symptom, Aug 2019, abstract only) both are of record.
	Cohen teaches the administration of a fixed-dose combination of 3g sodium phenylbutyrate (PB) and 1g tauroursodeoxycholic acid (TUDCA) (Figure 1), for the treatment of amyotrophic lateral sclerosis (ALS). Both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS12. Amylyx demonstrated that the combination exhibited synergy in models of neuronal death and downstream glial inflammation. AMX0035 is currently being evaluated in a randomized, double-blind, placebo-controlled, multi-center clinical trial in ALS patients (humans). The CENTAUR trial - a recipient of the ALS Accelerated Therapeutics (ACT) academy-association-industry partnership grant through the ALS Association® and ALS Finding a Cure®. Patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and phenylbutyrate, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.
	Cohen does not expressly teach constipation.
	ALS treatment discloses that Amyotrophic Lateral Sclerosis (ALS) is a progressive disease that damages the body’s nerves so that they eventually cease to function and die off. It’s a rare condition that starts in one localized part of the body such as the hands, neck or feet but which quickly spreads.  The nerves control almost everything in our body. They carry messages to and from the brain when we want to sit, stand and speak and are involved in a variety of essential functions such as the body’s heartbeat, breathing, blood pressure as well as bowel and bladder function.  There are a number symptoms of ALS. In the early days, symptoms may include loss of slurred speech and hand/leg weakness. For example, the individual may have trouble undoing buttons on their shirt or have issues with walking.  As the disease spreads, loss of the swallowing reflex, difficulty breathing and increasing paralysis become primary symptoms.  One issue from the early stage of ALS and throughout its progression can be constipation. Managing this can be challenging and lead to a poor appetite and loss of weight.  Constipation can happen to anyone for a variety of reasons including poor diet, delaying going to the toilet, taking certain medications and even as a result of lack of exercise. In individuals with ALS, constipation becomes a regular issue from the early stages of the disease and is likely to get worse as it progresses.
	It would have been obvious to incorporate TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS with constipation as well as other symptoms such as neuronal dysfunction.  One would have been motivated to TURSO and/or TUDCA with sodium phenylbutyrate (e.g. AMX0035) to treat ALS with constipation because it is known in the art that TURSO, TUDCA and sodium phenylbutyrate are effective in the treatment of ALS and that constipation is known in the art a common problem with ALS as disclosed by ALSTreatment with a reasonable expectation of success. 

	It would have been obvious that upon administering TURSO, TUDCA and phenylbutyrate to treat ALS would consequently treat symptoms of ALS such as constipation and neuronal degeneration.  One would have been motivated to treat constipation and neuronal degeneration which are symptoms of ALS since it is known in the art that issue from the early stage of ALS and throughout its progression can be constipation and neuronal degeneration as disclosed by Cohen and ALS treatment with a reasonable expectation of success. Additionally, since it is known in the art that AMX0035 is designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress as taught by Cohen.

	With regards to the dosing of TURSO, TUDCA and phenylbutyrate; it is known that TUDCA is administered 1 gram and since TURSO, it would have been obvious to administer 1 gram of TURSO for the treatment of ALS.  Additionally, it is known in the art to administer phenylbutyrate in the dose of 3 grams. And is administered for once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Furthermore, it is obvious to vary and/or optimize the amount of TURSO and phenylbutyrate provided in the composition, according to the guidance provided by Neurology and Cohen, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 140-143, 151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) as applied to claims 117, 137-140, 144-146 and 155 above and in view of Jaiswal (Riluzole and edaravone: A tale of two amyotroohic lateral sclerosis drugs, Aug 2018, abstract only) all are of record.
Neurology, Cohen, ALSTreatment as cited above.
None of the cited art disclose riluzole and edaravone.
Jaiswal teaches that Over the past decades, a multitude of experimental drugs have been shown to delay disease progression in preclinical animal models of amyotrophic lateral sclerosis (ALS) but failed to show efficacy in human clinical trials or are still waiting for approval under Phase I–III trials. Riluzole, a glutamatergic neurotransmission inhibitor, is the only drug approved by the USA Food and Drug Administration for ALS treatment with modest benefits on survival. Recently, an antioxidant drug, edaravone, developed by Mitsubishi Tanabe Pharma was found to be effective in halting ALS progression during early stages. The newly approved drug edaravone is a force multiplier for ALS treatment. This short report provides an overview of the two drugs that have been approved for ALS treatment and highlights an update on the timeline of drug development, how clinical trials were done, the outcome of these trials, primary endpoint, mechanism of actions, dosing information, administration, side effects, and storage procedures. Moreover, we also discussed the pressing issues and challenges of ALS clinical trials and drug developments as well as future outlook.
It would have been obvious to combine TURSO,TUDCA and phenylbutyrate with both riluzole and edaravone to treat ALS.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine * TURSO (TUDCA) and phenylbutyrate and riluzole and edaravone composition cojointly in a formulation to treat ALS.  Additionally, since it is known that ALS is a long term disease, it would have been obvious to administer riluzole and edaravone for at least 30 days prior to the administration of TURSO(TUDCA) and phenylbutyrate.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering riluzole and edaravone to the patient prior to the administration of TURSO and phenylbutyrate, one would achieve a method of treating ALS with constipation, since it is known in the art that constipation is a common problem with ALS largely due to medications, lack of exercise or poor diet as disclosed by ALS with a reasonable expectation of success. 

	Claims 147-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) as applied to claims 117, 137-140, 144-146 and 155 above and in view of Neurology (Taurursodiol-Phenylbutryate Investigational Treatment for Amyotrophic Lateral Sclerosis Targets Neurodegeneration, 10/30/19, abstract only) all are of record.
	Cohen and ALS as cited above.
	Neither Cohen nor ALS disclose feeding tube or bolus injection.
	Neurology teaches that earlier this month, in the double-blind randomized placebo-controlled CENTAUR clinical trial (NCT03127514) the last-enrolled participant completed treatment. In CENTAUR, 137 participants with amyotrophic lateral sclerosis (ALS) were randomly assigned 2:1 to receive a combination of taurursodiol (TURSO) and sodium phenylbutyrate (PB) (AMX0035; Amylyx, Cambridge, MA) or placebo for 24 weeks.  Notably, of the participants who completed the 6-month double-blind study, approximately 90% have continued into the open-label extension trial (NCT03488524), switching from placebo to TURSO-PB or continuing TURSO-PB. Some trial participants have now taken TURSO-PB for as long as 25 months.  A full data readout is expected in the coming weeks. Data gathered during the trial include change from baseline on the ALS Functional Rating Scale-Revised (ALSFRS-R), Accurate Testing of Limb Isometric Strength (ATLIS), and blood levels of neurofilament heavy (p-NfH). Enrollment criteria for CENTAUR were developed using data from over 10,000 participants in previous clinical trials based on statistical modeling to find ALS patients with a more homogenous progression rate. To enroll, participants had to have a confirmed diagnosis of diffuse ALS with initial onset of symptoms no more than 18 months prior to enrollment. Participants were allowed to continue using other treatments for ALS during the trial. Sabrina Paganoni, MD, assistant professor at the Massachusetts General Hospital and Harvard University Medical School and lead investigator for CENTAUR said, “In this trial, partnership between industry and academia was used not just to test the new drug but also to learn things from this trial that will be of benefit in future trials. Using 2 databases of collectively over 10,000 people who have participated in ALS clinical trials, we created novel inclusion/exclusion criteria and targeted a specific population predicted to have fast progression of disease to maximize trial efficiency.” Justin Klee, president and co-founder of Amylyx said, “If efficacy is proven, we intend to drive the product forward as quickly as possible for people with ALS. At Amylyx we want to remain true to our mission of improving the lives of people with neurodegenerative diseases and do right by patients if this trial is a success.” The TURSO-PBA combination is taken orally and can also be administered via a gastrointestinal tube. The most common adverse events observed to date have been gastrointestinal discomfort or nausea generally described as mild. In preclinical trials, TURSO-PBA significantly reduced cell death from oxidative stress induced by hydrogen peroxide. At the cellular level, both oxidative stress at both mitochondria and the endoplasmic reticulum that are implicated in neurodegeneration are inhibited by both TURSO and PB. The agent is also being studied for use in other neurodegenerative diseases, including Alzheimer’s disease.
	It would have been obvious to one of ordinary skills in the art to administer TURSO-PBA by any route of administration.  One would have been motivated to administer TURSO-PBA because it is known to be in powder form with orally and can also be administered via a gastrointestinal tube as disclosed by both Cohen and Neurology.  Varying routes of administration is well within the skill set of one of ordinary skills in the art, for example employing an injectable bolus administration of TURSO-PBA with a reasonable expectation of success absence evidence to the contrary.
	Claims 153-154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) and ALSTreatment (ALS and Constipation:  Causes and Managementof this Symptom, Aug 2019, abstract only) both are of record as applied to claims 117, 137-140, 144-146 and 155 above and in view of Weiss (A randomized trial of mexiletine in ALS, Neurology® 2016;86:1474–1481) all are of record.
	Cohen and ALSTreatment as cited above.
	Neither Cohen nor ALSTreatment disclose mexiletine.
	Weiss teaches that Mexiletine was safe at both doses and well-tolerated at 300 mg/d but adverse effects at 900 mg/d led to a high rate of discontinuation. Mexiletine treatment resulted in large dose-dependent reductions in muscle cramp frequency and severity (abstract).  Weiss teaches that in participant selection criteria, patients had been on riluzole and any medications used to treat muscle cramps for ≥60 days (page1476).
	It would have been obvious to one of ordinary skills in the art that prior treatment of riluzole and mexiletine for the treatment of ALS for more than 30 days.  Because it is known that ALS is a long term disease, it would have been obvious to administer riluzole and mexiletine for at least 30 days prior to the administration of TURSO(TUDCA) and phenylbutryrate.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering riluzole and mexiletine to the patient prior to the administration of TURSO and phenylbutryrate, one would achieve a method of treating ALS with constipation, since it is known in the art that constipation is a common problem with ALS largely due to medications, lack of exercise or poor diet as disclosed by ALS with a reasonable expectation of success. 
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16-17, 19 of U.S. Patent No. 10, 857,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘162 patent are drawn to a method for treating symptoms of ALS with the administration of AMX0035.  The difference between the ‘162 patent and the instant claims is that the instant claims recite “constipation” (which a specific symptom of ALS) and the doses.  However, claim 19 of the ‘162 patent discloses the dosage.  It would have been obvious to one of ordinary skills in the art that the ‘162 patent is broad enough with the language of “symptom of ALS” to encompass the symptom of “constipation and at least one additional symptom of ALS”.  And it would have been obvious to optimize the dosage in view of claim 19 of the ‘162 patent.  Therefore, the instant claims and the ‘162 patent possess significant overlapping scopes of inventions.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,872,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of reducing constipation in a patient with ALS with the administration of TURSO and PBA.  And the ‘865 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘865 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TURSO and PBA is overlapping dosing.  Thus, it would have been obvious to optimize the dosing of TURSO/TUDCA and PBA.  Therefore, there are significant overlapping scopes of inventions.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-15 of U.S. Patent No. 10,251,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of TURSO and PBA. And the ‘896 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art at the time of filing that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘896 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TURSO and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.
Claims 137-155 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn a method of prevention or reducing the constipation (e.g. symptoms of ALS) of ALS with the administration of TURSO and PBA. And the ‘742 teaches a composition for treating a neurodegenerative disease with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art at the time of filing that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘742 patent of TUDCA is 0.5 gram to about 1.5 grams and 4-PBA is 2.5 grams to about 3.5 grams.  Whereas the instant application of TURSO is 1 gram and PBA at 3 grams.  Thus, dosing of the instant claims of TURSO and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.
Claims 137-155 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘783 application is drawn to method of reducing the deterioration of muscle strength, maintain muscle strength, or improving muscle strength, in a human subject having one or more symptoms associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting exist because constipation is a symptom of ALS and the ‘783 claims are drawn to the deterioration of muscle strength which are also symptoms associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘777 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting exist because both applications recite methods of treating at least one symptom (e.g. respiratory event) of ALS with 1 gram of TURSO and 3 grams of PBA.  Thus, both applications possess significant overlapping scopes of inventions.
Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘813 application is drawn to a method of treating at least one symptom of ALS associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA. And the ‘813 application recites “who does not have an enterohepatic circulation disorder, a severe pancreatic disorder, an intestinal disease, a biliary disease, abnormal liver function, or renal insufficiency”.  However, both application recite the method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been to one of ordinary skills in the art at the time of filing that obvious double patenting exist because preventing or reducing constipation are symptoms of ALS and the ‘813 claims are broad enough to encompass the symptoms of constipation and one other syptom associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-118 of copending Application No. 17/591,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘798 application is drawn to method of reducing the deterioration of respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle function (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting exist because reducing the deterioration of respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle functions are symptoms of ALS and the instant claims are also drawn to preventing or reducing constipation associated with ALS, which are also symptoms of ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a  method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘808 application is drawn to method of increasing survival time associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting exist because the treatment of symptoms of ALS (e.g. prevention or reduction of constipation) with the administration of TURSO and PBA would consequently result in the increased survival time with the same administration of TUSO and PBA in the same dosing to treat ALS with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘849 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  And the ‘849 application recites “determining or having determined a level of Mexiletine in a biological sample from the human subject, and administering to the human subject a second dosage of Mexiletine, wherein the second dosage of Mexiletine is lower than the first dosage of Mexiletine”.  However, the instant application recites “wherein the human subject has previously been treated with mexiletine”; “wherein the human subject has previously been treated with mexiletine at a dose of less than or equal to 300 mg/day”.  It would have been obvious to one of ordinary skills in the art at the time of filing that in administration of mexiletine at a dose less than or equal to 300 mg/day, that one of ordinary skills would optimize the dosing of mexiletine since the instant claims recites that mexiletine may be administer at a lower dose than 300 mg/day.  One would reasonable determine that the first day mexiletine may be administered at 300 mg/day and the second dose of mexiletine (on a different day) may be administered at a lower dose of mexiletine with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 93-114 of copending Application No. 17/591,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘727 application is drawn to method of reducing the deterioration fine motor skill, maintaining fine motor skill, or improving fine motor skill (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting because reducing the deterioration of fine motor skill, maintaining fine motor skill, or improving fine motor skills are symptoms of ALS and the instant claims are drawn to prevention or reduction of constipation (e.g. symptoms) associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 137-155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 93-113 of copending Application No. 17/591,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing constipation (e.g. symptoms of ALS) with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘724 application is drawn to method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills in the art at the time of filing that double patenting exist because preventing or reducing at least one serious adverse event are symptoms of ALS and the instant claims are also drawn to symptoms (e.g prevention or reduction of constipation) associated with ALS with the same administration of TURSO and PBA with a reasonable expectation of success.  Thus, both applications possess significant overlapping scopes of inventions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Claims 137-155 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627